J-A08020-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                   OF PENNSYLVANIA
                         Appellee

                    v.

ROSELLA MILCHAK

                         Appellant                 No. 736 WDA 2018


                Appeal from the Order Entered April 19, 2018
            In the Court of Common Pleas of Washington County
             Criminal Division at No.: CP-63-SA-0000359-2017


BEFORE: PANELLA, P.J., STABILE, and McLAUGHLIN, JJ.

MEMORANDUM BY STABILE, J.:                          FILED JUNE 28, 2019

      Appellant Rosella Milchak pro se appeals from the April 19, 2018 order

entered in the Court of Common Pleas of Washington County (“trial court”),

denying her request to set aside an agreement with Intervenor East

Bethlehem Township. Upon review, we affirm.

      The facts and procedural history of this case are undisputed.      As

recounted by the trial court:

      [Appellant] owned a lot in East Bethlehem Township, known as
      141 Morton Street, having erected thereon a dwelling house in an
      extremely decrepit and dilapidated condition [(the “Property”)].
      The township cited her repeatedly for violations of township
      ordinances regarding accumulations of rubbish, failure to
      eliminate pests, excessive growth of weeds, improper drainage
      and similar offenses. She was convicted of several of these
      offenses by the magisterial district judge. She appealed. At the
      time set for her hearing in common pleas court, she appeared,
      with counsel. After some discussions between her attorney and
      the township solicitor, an agreement was reached between
      [Appellant] and the township whereby she would deed the
      [Property] to East Bethlehem Township. In return, the township
J-A08020-19


      would withdraw all citations and forgive any fines and cost yet
      unpaid.

Trial Court Opinion, 8/28/18, at 1. On February 21, 2018, Appellant, who was

represented by counsel, and the township memorialized their agreement on

the record before the trial court.    Furthermore, Appellant was colloquied

extensively by her counsel, as well as the township solicitor, on her decision

to transfer the Property to the township in exchange for the withdrawal of

charges and forgiveness of outstanding fines and costs.

      Q. [Appellant], could you just state your full name for the record,
      please?

      A. Rosella Eileen Milchak.

      Q. And do you understand that you’re here today for various code
      citations against a property you own in Millsboro, Pennsylvania?

      A. Yes.

      Q. And what is the address for that property, just for the record?

      A. 141 Morton Street, Millsboro.

      Q. Okay. At any time did you enter into discussions with me and
      the solicitor, Mr. Blane Black, concerning the disposition of those
      citations?

      A. Yes.

      Q. And you understand there are multiple citations already filed
      that are before the [c]ourt today, correct?

      A. Correct.

      Q. And there were others upon which you had prior convictions;
      is that correct?

      A. Correct.

      Q. And those matters are before the clerk of courts?

      A. Correct.




                                     -2-
J-A08020-19


     Q. And were you present in the courtroom a few moments ago
     when Mr. Black discussed the potential resolution of these
     matters?

     A. We was outside.

     Q. When we were in the courtroom a few minutes ago.

     A. Yes.

     Q. And did you understand the factors and stipulations that were
     put forth concerning the resolution of this by deeding the property
     to the [township] for condemnation proceedings?

     A. Yes.

     Q. And you understand condemnation is a process by which
     property could be deemed unfit for use and demolished?

     A. Correct.

     Q. Okay. And you understand that in trying to resolve this matter
     and avoid that process, you deeded the property over?

     A. Yes.

          [Appellant’s counse:] Your Honor, do you have a copy of the
     deed? I don’t know if we need to make it an exhibit, per se.

     Q. Did you sign a deed –

     A. Yes.

     Q. -- a quitclaim deed today?

     A. Yes.

     Q. And is this your signature on page two?
     A. Yes.

     Q. Had any promises been made to you, other than those
     described in court, to have you execute this deed?

     A. No. Just what we discussed.

     Q. Okay. Were you threatened in any way or harassed into
     doing this?

     A. No.
     Q. You’re doing this of your own volition?

     A. Yes.

                                     -3-
J-A08020-19


     Q. Okay. Do you understand the proceedings as they are
     conducted today?

     A. Yes.

     Q. Okay.

           [Appellant’s counsel:] That’s all I have, Judge. Thank you.

N.T. Hearing, 2/21/18, at 4-7 (emphasis added). Next, the township solicitor

colloquied Appellant on cross-examination.

     Q. [Appellant], is the property unoccupied?

     A. Yes. I just have some – a few things in there.
     Q. You’re not residing there; is that correct?

     A. No.

     Q. And your son no longer resides there?

     A. No. He hasn’t been there.

     Q. Okay. And, again, [your counsel] asked you, is anybody
     forcing you to do this?

     A. No.

          [Appellant’s counsel:] Just for the record, your son is
     Damien Milchak?

           [Appellant:] Yes.

           [Appellant’s counsel:] I think the [c]ourt understands who
     we’re referring to.

            [Appellant:] Yes. I sought counsel with Steve and my six
     girls, and they said what was best for me.

           [The trial court:] Okay. You don’t need the headache.

       ....

          [The trial court:] All right. Do you have any questions
     whatsoever about anything we’re doing here this afternoon?

           [Appellant:] No. [My counsel] said that he’ll have this on
     record, what the –



                                    -4-
J-A08020-19


             [Appellant’s counsel:] Yes. The court reporter here makes
       a transcript. She’ll have all the things in there.

Id. at 7-9 (emphasis added). Thereafter, the court accepted the “proposed

resolution of this matter by the [t]ownship and by [Appellant] through

counsel. That is that all outstanding citations, including all fines, costs and

fees, shall be withdrawn on consideration of [Appellant’s] execution of a deed

to East Bethlehem Township for the [P]roperty in question[.]” Id. at 9. The

trial court further ordered that any demolition of the Property be delayed until

March 23, 2018 “to enable [Appellant] the opportunity to remove any and all

personal property that she may wish from the premises.” Id.

       On February 28, 2018, Appellant pro se filed a “Motion to Withdraw My

Plea,” arguing that the February 21, 2018 agreement was invalid. Specifically,

Appellant claimed that she was “under duress.” The township filed a response,

requesting the trial court to deny Appellant’s withdrawal motion. Following a

hearing, the trial court denied the motion by order entered April 19, 2018.

Appellant appealed to this Court.1

       On appeal, Appellant pro se filed an incoherent, rambling, hand-written,

unnumbered seven-page brief recounting her interactions with the township.2

Under Pennsylvania Rules of Appellate Procedure:

       Briefs and reproduced records shall conform in all material
       respects with the requirements of these rules as nearly as the
____________________________________________


1 The trial court did not order Appellant to file a Pa.R.A.P. 1925(b) statement
of errors complained of on appeal.
2Even though named in the caption, the Commonwealth filed a letter in this
Court stating that this matter was handled by East Bethlehem Township, which
subsequently submitted an intervenor’s brief.

                                           -5-
J-A08020-19


      circumstances of the particular case will admit, otherwise they
      may be suppressed, and, if the defects are in the brief or
      reproduced record of the appellant and are substantial, the
      appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101 (emphasis added). “When issues are not properly raised and

developed in brief, when briefs are wholly inadequate to present specific issues

for review, a court will not consider the merits thereof.” See Branch Banking

and Tr. v. Gesiorski, 904 A.2d 939, 942–43 (Pa. Super. 2006) (citation

omitted). Further, although we are “willing to construe liberally materials filed

by a pro se litigant, pro se status confers no special benefit upon the

appellant.”   In re Ullman, 995 A.2d 1207, 1211-1212 (Pa. Super. 2010),

appeal denied, 20 A.3d 489 (Pa. 2011). Thus, an appellant’s pro se status

does not relieve him or her of the obligation to follow the Rules of Appellate

Procedure. Jiricko v. Geico Ins. Co., 947 A.2d 206, 213 n.11 (Pa. Super.

2008), appeal denied, 958 A.2d 1048 (Pa. 2008).

      Instantly, Appellant’s brief is woefully inadequate because it fails to

conform, in any material aspect, with our rules of appellate procedure.

Appellant’s brief does not contain, inter alia, a statement of jurisdiction,

statement of the order or other determination in question, a statement of

questions involved, a statement of the case, a summary of argument,

argument for appellant or a conclusion.     See Pa.R.A.P. 2111, 2114, 2115,

2116, 2117, 2118, 2119, 2111(a)(9), respectively.

      Despite the many shortcomings of Appellant’s brief, we decline to invoke

waiver because the issue on appeal is clear. Appellant seeks to set aside the

February 21, 2018 agreement asserting duress. Appellant’s claim, however,

                                      -6-
J-A08020-19



does not merit relief because she voluntarily, knowingly and intelligently

entered into the agreement.     As detailed above, Appellant on the record

denied being threatened or coerced into signing the agreement at issue. The

trial court aptly explained:

      We conducted a colloquy and there is no doubt that [Appellant]
      knew and understood exactly what she was doing. She was
      represented throughout by able counsel. As far as we are aware,
      she has made no attempt to cancel the deed to the township that
      she signed, acknowledged and delivered with the advice of
      counsel. The [t]ownship for its part withdrew all pending charges.

Trial Court Opinion, 8/29/18, at 1-2. Accordingly, we affirm the trial court’s

denial of Appellant’s motion to withdraw her February 21, 2018 agreement.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/28/2019




                                    -7-